COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Dharmesh Patel, MD and Avinash Patel v. Swetanshu
                            Chaudhari, MD
Appellate case number:      01-22-00187-CV
Trial court case number:    2019-05241-A
Trial court:                215th District Court of Harris County

       On May 31, 2022, appellants, Dharmesh Patel, MD and Avinash Patel, filed a
“Motion to Extend Time to File Appellants’ Brief Based on Insufficient Clerk’s Record”
(the “Motion”). In the Motion, appellants represent that the clerk’s record, filed on March
31, 2022, “did not contain any exhibits to any pleadings that were filed with the trial court
in the case.” Appellants state that a supplemental clerk’s record has been requested, but
not yet prepared and filed by the trial court clerk. See TEX. R. APP. P. 34.5(c)(1) (for any
item missing from clerk’s record, “any party may by letter direct the trial court clerk” to
prepare supplemental clerk’s record).
       The Motion notes that appellants brief deadline has been docketed as June 4, 2022,
but states that appellants “cannot file [their] brief until the clerk’s record is complete.”
Because the supplemental clerk’s record has not been filed, the Motion requests that the
deadline for filing their brief be extended to thirty days after the supplemental clerk’s
record, including the missing exhibits, is filed with this Court.
        On June 8, 2022, appellants filed an “Unopposed Amended Motion to Extend Time
to File Appellants’ Brief Based Upon Insufficient Clerk’s Record” (the “Amended
Motion”). The Amended Motion represents that appellants are still “waiting on a cost from
the trial court clerk for the supplemental record,” and request that the deadline for filing
their brief be extended to September 15, 2022.
        Appellants’ Motion to Extend Time to File Appellants’ Brief Based on Insufficient
Clerk’s Record is granted. Appellants deadline for filing their brief is extended to within
thirty days of the filing of the supplemental clerk’s record requested by appellants on May
25, 2022. See TEX. R. APP. P. 10.5(b), 38.6(d). Because we have granted the relief
requested in appellants’ Motion, we dismiss as moot appellants’ Amended Motion.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris_____
                    Acting individually  Acting for the Court

Date: ___June 14, 2022____